EXHIBIT 10.1

DESCRIPTION OF 2013 SALARIES FOR
2012 NAMED EXECUTIVE OFFICERS

(Updated and restated as of January 22, 2013)

Salaries for executive officers consist of two components: cash, and salary
stock units. Salary stock units are credited periodically during the year and
are paid in accordance with a written program.

Annualized salary rates effective January 1, 2013 for the current executive
officers of the Company who are expected to be named in the executive
compensation disclosures of the Company’s 2013 proxy statement in relation to
fiscal year 2012 (“2012 Named Executive Officers”) are:

 

 

 

 

 

 

 

 

 

 

Officer Name

 

2013
Cash Salary

 

2013
Salary Stock Units

 

 

 

 

 

 

 

 

D. Bryan Jordan

 

$

760,000

 

$

304,000

 

William C. (B.J.) Losch III

 

 

425,000

 

 

212,500

 

Michael E. Kisber

 

 

600,000

 

 

900,000

 

David T. Popwell

 

 

450,000

 

 

225,000

 

Charles T. Tuggle, Jr.*

 

 

475,000

 

 

190,000

 

Salary rates generally continue in effect until they are changed.

 

 

 

 

 

*

Based on currently available information, the Company expects to elect to name
Mr. Tuggle in the 2013 Proxy Statement. The Company expects that the rules
applicable to the Proxy Statement’s content will not require him to be named or
otherwise included. No such elective inclusion is a concession that Mr. Tuggle
is required to be named.


--------------------------------------------------------------------------------